Grainger, J.
(dissenting in part). The Commonwealth asserts, and the majority accepts, the proposition that Nevada and Massachusetts have established similar standards to prove criminal attempt, and therefore that the two States have established a “like violation.” It is axiomatic, however, that before one can claim the existence of an out-of-State “like violation,” one must first establish the existence of a violation in the Commonwealth. Where, as here, an individual can be convicted of criminal attempt in Nevada for conduct that, if charges were brought, would require acquittal in Massachusetts, there is a fundamental disparity. I therefore respectfully dissent from that portion of the majority opinion.
Both States require the same three threshold elements for a conviction: (1) the intent to commit the crime, (2) an act performed in furtherance of the crime, and (3) a failure to consummate the crime. Compare Nev. Rev. Stat. § 193.330 (2011) with G. L. c. 274, § 6.1 This, however, does not address the gravamen of the defendant’s appeal, which points to the difference in proof required in the two States for the second element — the act in furtherance.
*91In Nevada, “when the design of a person to commit a crime is clearly shown, slight acts done in furtherance of that crime will constitute an attempt” (emphasis added). Bell v. State, 105 Nev. 352, 354 (1989). See Larsen v. State, 86 Nev. 451, 454 (1970). The more clearly intent is demonstrated, the more easily a slight act will satisfy the requirement of an act in furtherance. Thus, in Nevada, an “inverse relationship . . . exists between the defendant’s intent to commit the crime and the performance of an overt act toward the commission of the crime.” Bell v. State, 105 Nev. at 355.2
While Massachusetts has adopted the so-called “proximity” test, Nevada has rejected its invocation. Specifically, the Nevada Supreme Court has rejected the argument made by this same defendant (in seeking to overturn the Nevada conviction) that, because actual convictions of attempt in Nevada generally have involved more acts in furtherance than those with which he was charged, Nevada has adopted a so-called “proximity approach” like that of Massachusetts. Id. at 354-355. Thus, where the defendant had stipulated to his intent to commit sexual assault upon the victim, evidence that he had done no more in Nevada than purchase Vaseline and then driven in the direction of an apartment where he believed the victim was waiting “sufficed for attempt liability” in his out-of-State conviction. Id. at 355. This approach is in stark contrast to the Massachusetts requirement of a “present opportunity” to commit the crime, Commonwealth v. Bell, 455 Mass. 408, 415 (2009), with no need for “further acts.” Commonwealth v. Peaslee, 177 Mass. 267, 272 (1901).
Under the standard first formulated by Chief Justice Holmes, our State requires “a showing that the defendant, after preparing to commit the crime, has undertaken overt acts toward fulfilling the crime that ‘come near enough to the accomplishment of the substantive offence to be punishable.’ ” Commonwealth v. Bell, supra at 412, quoting from Commonwealth v. Peaslee, supra at 271. In a fact-specific inquiry, the courts in *92Massachusetts are to analyze “the distance or gap between the defendant’s actions and the (unachieved) goal of the consummated crime — the distance must be relatively short, the gap narrow, if the defendant is to be held guilty of a criminal attempt.” Commonwealth v. Hamel, 52 Mass. App. Ct. 250, 258 (2001). The Commonwealth must prove that the defendant possessed an intent to commit the crime “at a time and place where he was able to carry it out.” Commonwealth v. Ortiz, 408 Mass. 463, 472 (1990), quoting from Commonwealth v. Peaslee, supra at 273-274. “In Massachusetts, a defendant must have the present opportunity to commit the substantive crime.” Commonwealth v. Bell, supra at 415. Simply expressed, under our cases an overt act does not suffice “if further acts are contemplated as needful.” Commonwealth v. Fortier, 56 Mass. App. Ct. 116, 122 (2002), quoting from Commonwealth v. Peaslee, supra at 272.
We are thus required to contrast the sufficiency of Nevada’s “slight act” with our own requirement of a “present opportunity” to commit the crime with only a “narrow gap” dividing the attempt from culmination, and without any need for “further acts.” This disparity is contrary to our registry law’s requirement that both State statutes “prohibit essentially the same conduct.” John Doe, Sex Offender Registry Bd. No. 151564 v. Sex Offender Registry Bd., 456 Mass. 612, 617 (2010) (Doe No. 151564).
Nevada’s law of attempt, unlike our own, has been recognized by Federal courts to impose the same standard as Federal common law and the Model Penal Code. See United States v. Sarbia, 367 F.3d 1079, 1086 (9th Cir.), cert. denied, 543 U.S. 912 (2004); United States v. Saavedra-Velazquez, 578 F.3d 1103, 1107-1108 (9th Cir. 2009), cert. denied, 130 S. Ct. 1547 (2010). By contrast and with reference to our own law, we have explicitly noted that “[t]he [Model Penal] Code abandons a proximity-of-conduct standard and accepts less stringent signs of personal dangerousness to ground convictions for criminal attempt. . . . The Code thus tends to broaden the base of criminal contempt, to make convictions easier to reach.” Commonwealth v. Hamel, supra.3
That which we have previously recognized is in any event *93clear from the language of our law on attempt — the significantly greater stringency of Massachusetts law. Because our law would require acquittal in the Commonwealth for behavior identical to that resulting in a Nevada attempt conviction, it fails the test for registration recently enunciated by the Supreme Judicial Court:
“[W]e consider the ‘like violation’ requirement satisfied where it is shown that the proof necessary for the out-of-State conviction would also warrant a conviction of a Massachusetts offense for which registration is required.”
Doe No. 151564, supra at 616.* **4
Our law does not require registration as a sex offender for a standard of behavior that is not criminal in Massachusetts. Had the Legislature desired such a result, it was free to dispense with the “like violation” formulation and simply require registration in Massachusetts for conviction elsewhere of a sexual offense requiring registration in any other jurisdiction. At least fourteen other States have adopted this approach; Massachusetts has not.5
*94The majority postulates that specific conduct in a particular case might be sufficiently egregious to secure a conviction of an attempted crime in both jurisdictions. There is some logic in applying such a test — and it apparently appealed here to the trial judge — but it has been rejected by our case law, and for good reason. The Supreme Judicial Court has specifically declined an approach that would entail a long-distance posttrial review of evidence admitted in another jurisdiction, and explicitly has limited the permissible inquiry to a comparison of the elements of each State’s crime. “[T]he [Sex Offender Registry Board] may not consider the facts underlying a conviction in making” the “determin[ation] whether the offense constitutes a ‘like violation.’ ” Doe No. 151564, supra at 618.
Because our task is to analyze legal requirements rather than speculate on the likelihood of conviction in any particular case that a prosecutor might elect to bring, we must restrict our comparison to respective standards of proof. A hypothetical outcome is thus irrelevant to our proper inquiry, and is also an exercise in circular reasoning: the estimate of a high conviction rate supports the conclusion that the offenses have similar standards of proof, which in turn bolsters the estimate of a high conviction rate. The issue is not whether conviction in a Massachusetts prosecution is likely, but whether the Nevada standard would allow conviction in the Commonwealth. As Doe No. 151564 recognizes, and regardless of our ability to fashion theories to support a goal* ****6 of affirming a conviction of failure to register, no prosecutor, and most certainly no defendant, would characterize the difference between acquittal and conviction as *95anything less than dispositive in analyzing a “like violation.” No reading of G. L. c. 6, § 178C, can support the conclusion that the Legislature created a registration requirement applying only to certain behavior practiced out of State, but not within our borders.
In this case the denial of the defendant’s motion for a required finding of not guilty was error, and the judgment should be reversed.

Specifically, Nevada defines an attempt as “[a]n act done with the intent to commit a crime, and tending but failing to accomplish it.” Nev. Rev. Stat. § 193.330 (2011). In the Massachusetts enunciation of the crime, “[w]hoever attempts to commit a crime by doing any act toward its commission, but fails in its perpetration, or is intercepted or prevented in its perpetration,” is guilty of attempt. G. L. c. 274, § 6. In Massachusetts, unlike Nevada, the element of intent is stated explicitly only in decisional law. See Commonwealth v. Dixon, 34 Mass. App. Ct. 653, 655 (1993), citing Commonwealth v. Ortiz, 408 Mass. 463, 470 (1990).


Conversely, in Massachusetts, “[t]he law must be careful not to overplay the role of intention in such an inchoate crime as attempt, lest the result be precisely to punish the mere possession of a sinful mind.” Commonwealth v. Hamel, 52 Mass. App. Ct. 250, 257 (2001).


Justice Kaplan’s decision in Hamel quotes with approval Justice Holmes’s *93characterization of attempt as “so near to the result that if coupled with an intent to produce that result, the danger is very great” (emphasis added). Commonwealth v. Hamel, 52 Mass. App. Ct. at 258, quoting from Hyde v. United States, 225 U.S. 347, 387 (1912) (Holmes, J., dissenting).


My colleagues in the majority derive interpretive importance from the fact that Doe No. 151564 does not describe this requirement as exclusive. But there is no escaping that Doe No. 151564 links the significance of an out-of-State conviction to the standard of criminality in the Commonwealth. In Doe No. 151564 the Massachusetts statute prohibited more, not less, conduct than that of the State (Maine) in which a conviction was obtained. The holding is therefore expressed in that context.


See, e.g., Ark. Code Ann. § 12-12-903(12)(A)(iii) (2009) (defining as a “sex offense” requiring registration “[a]n adjudication of guilt for an offense of the law of another state . . . [wjhen that adjudication of guilt requires registration under another state’s sex offender registration laws”); Ga. Code Ann. § 42-l-12(e)(6) (Supp. 2012) (requiring registration for “a nonresident who changes residence from another state ... to Georgia who is required to register as a sexual offender under ... the laws of another state”); Kan. Stat. Ann. § 22-4902(a)(4) (Supp. 2011) (mandating registration for “any person who has been required to register under out of state law”); Mont. Code Ann. § 46-23-502(9)(b) (2011) (defining registrable “sex offense” as “any violation of a law of another state ... for which the offender was required to register as a sexual offender after an adjudication or conviction”); Neb. Rev. Stat. § 29-4003(1)(a)(iv) (Supp. 2012) (applying registration requirements to *94any individual who “[e]nters the state and is required to register as a sex offender under the laws of another village, town, city, state, territory, commonwealth, or other jurisdiction of the United States”). See generally Terry & Furlong, Sex Offender Registration & Community Notification: A “Megan’s Law” Sourcebook (2d ed. 2008-2009).


To the extent the majority’s decision is fashioned to support a general legislative goal to require registration, the solution is not to denominate a non-violation in the Commonwealth as “like” an actual violation elsewhere, but to identify a similar listed offense. For sexual offenses against minors involving the difficult standard for proving attempt in the Commonwealth, the Massachusetts crime of child enticement may often provide the solution. See Commonwealth v. Buswell, ante 1, 18 (2012) (Cohen, J., dissenting), citing G. L. c. 265, § 26C.